Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 2-6, 9, 11, 13, 15 and 16 are currently under examination, wherein no claim has been amended in applicant’s reply filed on October 13, 2022.  Applicant’s election of Invention I, Claims 2-6, 9, 11, 13, 15 and 16, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 21-25, 27, 28 and 31-33, has been withdrawn from consideration by the examiner. A previous restriction requirement dated January 27, 2022 has been withdrawn herein.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 2-6, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “replacing the branched-chain polymer with a linear-chain polymer” in line 15 of claim 2 renders claim 2 and all its dependent claims indefinite because it would not be clear to one of ordinary skill in the art how many percentage of the branched-chain polymer are replaced with a linear-chain polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-6, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US Pub. 2019/0054527 A1).
	With respect to claims 2-6, 9, 11, 13, 15 and 16, Natarajan et al. (‘527 A1) discloses a method of binder jet printing a part comprising depositing a layer of a powder comprising a ceramic powder and/or a metal powder; binder jet printing a binder solution comprising a branched-chain polymer including a short-chain branched-chain polymer and/or a long-chain branched-chain polymer, a solvent including water, other aqueous solvents and organic solvents and a surfactant onto the layer of the powder in a pattern representative the corresponding layer of the part being printed to form a binder jet printed layer; providing a subsequent layer of the powder onto the binder jet printed layer; binder jet printing the binder onto the subsequent layer of the powder in a pattern representative the corresponding subsequent layer of the part being printed; repeating the last two steps to form a green part layer by layer wherein the branched-chain polymer comprises polyvinyl alcohol (PVA), polyamides, polyacrylamides having an average molecular weight which would meet the Mn as claimed between about 5K and about 150K, polyacrylic acid (PAA) and polyvinyl pyrrolidone (PVP) having an average molecular weight between about 1.5K and about 160K and copolymers (abstract, paragraphs [0018] and [0030]-[0038]).
Natarajan et al. (‘527 A1) does not specify the PDI and Tg of the branched-chain polymer as claimed. However, the same PDI and Tg would be expected with the claimed and Natarajan et al. (‘527 A1)’s branched-chain polymers because they are the same branched-chain polymers (e.g. PVA has a PDI of about 5 and PVP has a Tg of 85-87oC).
The ranges of Mn, PDI and Tg disclosed or suggested by Natarajan et al. (‘527 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of by Natarajan et al. (‘527 A1) with an expectation of success because Natarajan et al. (‘527 A1) discloses the same utility over the entire disclosed or suggested ranges.
Natarajan et al. (‘527 A1) does not specify the feature that the concentration of the branched-chain polymer is above a maximum printable concentration of a linear-chain polymer as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Natarajan et al. (‘527 A1)’s branched-chain polymer are identical or substantially identical in structure or composition and treated by identical or substantially identical processes (i.e. replaced by a linear-chain polymer as claimed) as discussed above, therefore a prima facie case of obviousness exists. The same feature as claimed would be expected with the branched-chain polymer of Natarajan et al. (‘527 A1).
The radical polymerization method as claimed in claim 15 is well-known and widely used to obtain desired polymers via radically polymerizing their respective monomers (e.g. radically polymerizing an acrylic acid to obtain a polyacrylic acid disclosed by Natarajan et al. (‘527 A1). 













Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/25/2022